61 N.Y.2d 958 (1984)
In the Matter of Johnson Newspaper Corporation, Doing Business as Watertown Daily Times, Respondent,
v.
Francis P. Stainkamp, as Deputy Superintendent of the New York State Police, et al., Appellants.
Court of Appeals of the State of New York.
Argued February 20, 1984.
Decided March 22, 1984.
Robert Abrams, Attorney-General (Maurice K. Peaslee and Peter H. Schiff of counsel), for appellants.
S. Paul Battaglia for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*960MEMORANDUM.
The order of the Appellate Division should be modified, with costs to respondent, to exempt from the permitted inspection any records which have been sealed pursuant to the provisions of CPL 160.50, and, as so modified, affirmed.
We agree with the Appellate Division that, subject to the modification, respondent is entitled to the relief granted by that court, and we do so for the reasons stated in its memorandum opinion (94 AD2d 825). Appellant, for the first time in our court, raises contentions under CPL 160.50 which, for that reason, would not normally be available to it. Inasmuch, however, as the rights of third parties not now before us are implicated we modify the order of the Appellate Division to exempt from the records permitted to be examined, any records which have been *961 sealed pursuant to the provisions of CPL 160.50 (see Public Officers Law, § 87, subd 2, par [a]). In so doing we are not to be understood as addressing or deciding whether the provisions of CPL 160.50 are applicable to traffic tickets or to lists of violations of the Vehicle and Traffic Law; the validity of any sealing orders under CPL 160.50 is not within the scope of our review in this proceeding.
There is no merit to the assertion advanced in our court but not addressed in the memorandum opinion of the Appellate Division that the records permitted to be examined were not within respondent's request. Although perhaps not precisely described in the request by exact nomenclature as to form, the records described in the order of the Appellate Division fall well within the scope of the request.
Order modified, with costs to petitioner-respondent, in accordance with the memorandum herein and, as so modified, affirmed.